Title: To Thomas Jefferson from John Watkins, 8 March 1808
From: Watkins, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New Orleans March 8th. 1808
                  
                  I know not in what light my conduct or character may at the present moment be viewed by the Government of my Country. I flatter myself however that I have some claim to its good opinion and conscious of having done much to merit it, I take the liberty of solliciting of its Chief Magistrate a favour which if accorded will be a test of my Countrees confidence & a mark (a flattering one indeed) of his favourable disposition towards me.
                  I am not ignorant that I have been accused before the Grand Jury at Richmond & am lead to fear that other representations unfavourable to my patriotism may have been made to you, but when we know ourselves innocent even in the midst of what by some may be termed imprudencies, we cannot beleive that we can be thought guilty or even seriously censured by others.
                  That the Government of my Country should entertain a good opinion of my political principles (humble as my character may be) is an object as desirable to me as that the Society in which I live should esteem me for my moral deportment.
                  The Office which I sollicit is that of Register to the board of Commissioners for land claims in the eastern District of the Territory of Orleans, vacated by the death of J. W. Gurley Esquire. My family connexions, long residence in the Country, acquaintance with the languages, & my zealous and uniform support of the local Government, will I hope be some recommendation to the pretentions which I have ventured to make.
                  Permit me to refer you for a knowledge of my character to Mr. Graham to Mr. Epps most of the Western members in Congress and perhaps I may venture to add, to some few testimnals in my favour which may formerly have been transmitted to the Executive from the Governor of this Territory. I have the honor to be with sentiments of the highest respect and consideration your ob: huml: Servant
                  
                     John Watkins 
                     
                  
               